By the Court.

Nisbet, J.
delivering the opinion.
[1.] The demurrer verifies the facts stated in the bill. The complainants charge, that they are sureties for Y. P. Outlaw, as Deputy Sheriff of Dooly County, on a bond given to his principal, to secure the faithful execution of his duties; that for their indemnity, he executed to them a mortgage on two slaves and other property; that large sums of money were collected by the Sheriff of Dooly County, and his deputy, which they (the Sheriffs) allege were destroyed by fire when the Court House of that County was burned; that as much as -$2,500, was collected by their principal — but the precise sum, they do not know; that suits have been instituted for this money against the Sheriff— some of which are now pending, and others have been reduced to judgment; that their principal, the Deputy Sheriff, has fled to parts unknown ; that one of the negroes mortgaged to the complainants, has been run oft under some pretended claim of right, into Lee County, with the intention, as they believe, of removing him entirely beyond their reach, by the defendant, one Meshac N. B. Outlaw, and they pray that he may be enjoined from removing this negro beyond the jurisdiction of the Court, and that he be decreed to give bond and security for the forthcoming of the slave, to respond to their mortgage.
We think the case made authorizes the relief asked, until an answer and a hearing on the merits. Upon the hearing, the whole matter will be within the control of the Court. The com*672plainants show facts sufficient to satisfy a Chancellor that their principal will be in default, and that they may become chargeable on his bond. They show a lien by mortgage on the negro, in the hands of the defendant. This lien is the right upon which they plant themselves, and by virtue of which they have ■a standing in Equity. They also aver the departure of their principal from the jurisdiction, and an intention on the part of the defendant to eloign the property. Under such circumstances, it is within the province of Chancery to lay its hand! upon the property, and provide for its appearance to respond to their mortgage. The relief sought, does not determine the title to the slave, nor does it divest the possession; upon the hearing, the defendant will stand upon all his rights. If the facts--charged, are proven on the trial, the relief ought to be permanent. When a debtor assigns a future interest in personal property to his creditors, the latter may come into a Court of Chancery to have the property secured to their future use. Story’s Eq. Jurisp. §§846, 603, note. Johnson vs. Mills, 1 Vesey, 282, 283. This principle is applicable to this case. That an injunction will be granted to protect mortgaged property, before the mortgaged debt is- due. (See Salmon vs. Clagett, 3 Bland’s Ch. R. 180.)
Let the judgment be affirmed!